Exhibit 10.2

 

Senior Housing Properties Trust

400 Centre Street

Newton, MA 02458

 

 

March 13, 2006

Five Star Quality Care Trust

400 Centre Street

Newton, MA 02458

Attention: Bruce J. Mackey

 

Re:

Second Amended and Restated Lease Agreement dated as of November 19, 2004 (as
amended, the “Lease”)

Dear Bruce:

The purpose of this letter is to confirm that, pursuant to Section 4.1.1(b) of
the Lease, Valley View was sold on December 31, 2005. The net proceeds of the
sale received were $2,676,448.00. Accordingly, effective January 1, 2006,
Minimum Rent payable under the Lease shall be reduced by $267,644.80 per annum.

Very truly yours,

 

/s/ John R. Hoadley

 

John R. Hoadley

 

Acknowledged and Agreed:

Five Star Quality Care Trust

 

By:

/s/ Bruce J. Mackey Jr.

 

Bruce J. Mackey, Jr.

 

 

Treasurer

 

 

 

 

 

 